Citation Nr: 0503302	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective hearing.

2.  Whether the reduction in the disability rating for right 
eye pterygium from 
10 percent to noncompensable (zero percent) effective 
November 1, 2002 was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1945 to March 1946 
and from October 1947 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in July 2004.  A transcript of that 
hearing is associated with the claims folder.  

The Board notes that the RO has characterized the second 
issue as a claim for an increased disability rating for right 
eye pterygium, currently evaluated as noncompensable.  Review 
of the claims folder reveals that the veteran submitted a 
claim for an increased rating for his right eye disability in 
February 2002.  However, the veteran perfected an appeal of 
the August 2002 rating decision that reduced the evaluation 
from 10 percent to noncompensable.  Therefore, the issue is 
appropriately phrased as set forth above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

The veteran submitted his petition to reopen a claim for 
service connection for defective hearing in October 1998.  
Review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
with respect to this issue.  The inclusion of the text of the 
regulation that implements the statute's notice requirements 
in the December 2002 statement of the case is not sufficient 
to constitute the notice contemplated by 38 U.S.C.A. § 
5013(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that in his January 2003 
substantive appeal, the veteran stated that he never received 
a copy of the statement of the case and that his 
representative told him to complete the form.  On remand, the 
RO should provide the veteran with a copy of the statement of 
the case.  

With respect to assistance, in a disability compensation 
claim, the VCAA provides that the duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  

In his October 1998 petition to reopen the claim for service 
connection for defective hearing, the veteran stated that he 
had relevant treatment at the VA Medical Center in Lake City, 
Florida.  The RO never attempted to secure these records.  
Similarly, in his February 2002 claim for an increased rating 
for his right eye disability, the veteran stated that he was 
being treated at the VA Medical Center in Biloxi, 
Mississippi.  In March 2002 correspondence, he added that he 
had received care at the VA Outpatient Clinic in Pensacola, 
which is attached to the Biloxi VA Medical Center.  Review of 
the claims folder reveals that the RO had previously obtained 
records dated through August 2001 from the Biloxi facility 
(including the Pensacola Outpatient Clinic) in connection 
with a different claim.  There is no indication that it 
attempted to obtain current records in connection with the 
claim.  A remand is required in order to comply with the duty 
to assist and secure these VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a copy of the December 2002 
statement of the case.  

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the petition to reopen the 
claim for service connection for 
defective hearing, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

3.  The RO should secure all of the 
veteran's medical records from the VA 
Medical Center in Lake City, Florida, and 
records from the VA Medical Center in 
Biloxi, Mississippi, to include records 
from the VA Outpatient Clinic in 
Pensacola, Florida, dated from August 
2001 to the present.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal, as set 
forth above.  If the disposition of 
either issue remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AQUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


